Case 1:17-cr-00069-RDB Document 189 Filed 01/09/19 Page 1 of 2

UNITED STATES DISTRICT COUR'I'
DISTRICT 01"" MAR.YLAND

CHAMBERS oF U.S. CoURTHoUsE - CHAMBERS 5D
RICHARD D. BENNETT 101 W. LoMBARD STREET
UNITED STATES DISTRICT _`[UDGE BALTIMORE, MD 21201
NoRTHERN DIVISION TEL: 410-962-3190
FAX: 410-962-3177
January 9, 2019
LETTER ORDER

To Counsel of Record: Uniied Staz‘e.r a Haro/d T. Mm‘z‘in, IH
` ‘caminal fiction NO. RDB_i7-0069

Dear Counsel:

On ]anuary 8, 2019 this Court conducted a hearing on the record concerning
Defendant’s Motion for Discovery Pursuant to Section 4 of the Classified Informatio_n
Procedures Act (ECF No. 162). For the reasons set forth on the record, this Court issued the
following rulings: 7

1. Defendant’s Motion is DENIED IN PART and GRANTED IN PART.

Speci§cally: -

a. Defendant’s request is GRANTED to the extent that, should the
Government determine through its expert analysis that the eight digital
documents underlying the Indictment Were opened by the Defendant, then
the Government is required to produce to the Defendant “mirror images”
of the digital storage devices and computers containing the eight charged
documents or any information related to those documents. The
Government may excise from those “mirror images” any other classified
documents contained on the digital storage devices and computers

b. Defendant’s request is DENIED to the extent that, should the Government
determine that the eight digital documents underlying the Indictment Were
not opened, then the Government must inform the Defendant of that
finding but is not required to provide any further information from the

digital storage devices or computets.

Case 1:17-cr-00069-RDB Document 189 Filed 01/09/19 Page 2 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

c. With respect to the other, uncharged documents contained on the digital
storage devices and computers seized from the Defendant, the Court awaits
further word from the Government regarding the evidence it intends to
introduce at trial Should the Government seek to introduce evidence
demonstrating that the Defendant opened any uncharged digital documents
then the Government \vill be required to produce to the Defendant “mirror
images” of the digital storage devices and computers containing those
documents or any information related to them.

2. ln light of this ruling, the January 25, 2019 deadline for the Defendant to file its
Notice of lntention to Disclose Classif`ied lnformation Pursuant to CIPA Section
5 is postponed until further notice With respect to any digital documents The
deadline remains in effect for all non-digital documents

Notwithstanding the informal nature of this letter, it is an Order of this Court and the

Clerk is directed to docket it as such.

Sincerely, g cr

Richard D. Bennett
United States District_]udge

